                      IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

ARTHUR BOGIE AND                               §
HETTY KATHLEEN BOGIE                           §
    Plaintiffs                                 §
                                               §
v.                                             §       Civil Action No. 5:20-cv-00755
                                               §
STATE FARM MUTUAL AUTOMOBILE                   §
INSURANCE COMPANY,                             §
     Defendant                                 §


  DEFENDANT STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY’S
                       NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Defendant State Farm Mutual Automobile Insurance Company (“State Farm”) files this

Notice of Removal pursuant to 28 U.S.C. §1446(a) and respectfully shows the following:

                                   Procedural Background

       1.     On May 21, 2020, Plaintiffs Arthur Bogie II and Hetty Kathleen Bogie filed their

Original Petition (“Original Petition”) styled Cause No. 20279C; Arthur Bogie II and Hetty

Kathleen Bogie v. State Farm Mutual Automobile Insurance Company; in the County Court at

Law , Kerr County, Texas. State Farm was served with citation on May 28, 2020.

                                      Nature of the Suit

       2.     This lawsuit involves claims for personal injuries arising out of an automobile

accident which occurred on September 10, 2018. Plaintiffs seek damages for mental anguish,

economic damages, punitive damages, and exemplary damages. Plaintiffs also allege extra-

contractual damages against State Farm for violations of the Texas Insurance Code.




                                               1
                                          Basis for Removal

       3.      Removal is proper under 28 U.S.C. §1332 because there is complete diversity of

citizenship between the proper parties to the suit and the amount in controversy exceeds

$75,000.00, exclusive of interest and costs.

       4.      There is complete diversity of citizenship between the parties. At the time State

Farm was served with the citation on May 28, 2020 (see Ex. A at 1.), and as of the date of filing

this Notice, State Farm was and is a citizen of Illinois. State Farm was incorporated under the laws

of the State of Illinois, and its principal place of business is in Bloomington, Illinois. Accordingly,

State Farm was and is considered an out-of-state citizen for diversity jurisdiction purposes.

       5.      Upon information and belief, Plaintiffs are citizens of Texas when their Petition

was filed, and continue to be citizens of Texas. (Ex. A at 5, ¶ 1.)

       6.      Further, this Court has diversity jurisdiction over this matter because the amount in

controversy exceeds $75,000.00, exclusive of interest and costs. Plaintiffs plead in their Original

Petition for the recovery of damages “over $100,000 but not more than $200,000.” (Ex. A at 3, ¶

2). The policy limits are $250,000.00 per person for bodily injury. (See Ex. B at 1.)

       7.      However, in addition to the breach of contract, Plaintiffs seek recovery for punitive

damages, insurance code violations, and attorney’s fees. Thus, given the Policy involved in

Plaintiffs’ claim, the nature of Plaintiffs’ claims, and the types of damages sought, it is more likely

than not that the amount in controversy exceeds the federal jurisdictional minimum of $75,000.00.

                               The Removal is Procedurally Correct

       8.      Plaintiffs filed suit against Defendant State Farm in state court on May 21, 2020.

(Ex. A at 3.) State Farm was not served with citation until May 28, 2020. (See Ex. A at 1.)




                                                  2
         9.     Removal is timely pursuant to 28 U.S.C. § 1446(b) and (c) and Thompson v.

Deutsche Bank Nat. Trust Co., 775 F.3d 298 (5th Cir. 2014). In Thompson, the Fifth Circuit held

that a defendant’s right to removal under 28 U.S.C. § 1446(b) and (c) runs from the date it is

formally served with process. Here, State Farm removed the case within thirty days of the date it

was served. (May 28, 2020).

         10.    Venue is proper in this district under 28 U.S.C. § 1446(a) because this district and

division embrace the place in which the removed action has been pending and because a substantial

part of the events giving rise to Plaintiffs’ claims allegedly occurred in this district.

         11.    Pursuant to 28 U.S.C. § 1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this notice.

         12.    Pursuant to 28 U.S.C. § 1446(d), promptly after Defendant State Farm files this

Notice, written notice of filing of this Notice of Removal will be given to Plaintiffs, the adverse

party.

         13.    Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice will be filed

with the Clerk of the County Court at Law of Kerr County, Texas, promptly after Defendant State

Farm files this Notice.

         WHEREFORE, Defendant State Farm Mutual Automobile Insurance Company requests

that this action be removed from the County Court at Law of Kerr County, Texas to the United

States District Court for Western District of Texas, San Antonio Division, and that this Court enter

such further orders as may be necessary and appropriate.




                                                   3
                                                     Respectfully submitted,


                                                     By:
                                                            David R. Stephens
                                                            Attorney in Charge
                                                            State Bar No. 19146100
                                                            Daniel Saldaña
                                                            State Bar No. 24102447
                                                            LINDOW ▪ STEPHENS ▪ TREAT LLP
                                                            One Riverwalk Place
                                                            700 N. St. Mary’s Street, Suite 1700
                                                            San Antonio, Texas 78205
                                                            Telephone: (210) 227-2200
                                                            Facsimile: (210) 227-4602
                                                            dstephens@lstlaw.com
                                                            dsaldana@lstlaw.com

                                                     Counsel for Defendant State Farm Mutual
                                                     Automobile Insurance Company


                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing Notice of Removal was filed
electronically with the United States District Court for the Western District of Texas, San Antonio
Division, with notice of case activity to be generated and sent electronically by the Clerk of the
Court with ECF notice being sent and a copy mailed via certified mail on this 26th day of June,
2020, addressed to those who do not receive notice from the Clerk of the Court.

       Steven Clack
       Attorney at Law
       P.O: Box 290952
       200 Earl Garrett Street. Suite 202
       Kerrville, Texas 78029-0952
       sclack@clacklawfirm.com

                                                            ______________________________
                                                            Daniel Saldaña




                                                4
